Citation Nr: 0912692	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from March 
1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claims, the Veteran testified at a 
videoconference hearing in March 2009, presided by the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the hearing he submitted additional evidence and waived his 
right to have the RO initially consider the evidence not 
already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2008).


FINDINGS OF FACT

1.  There is no indication the Veteran had bilateral hearing 
loss during service or sensorineural hearing loss within one 
year after his discharge or even for many ensuing years.  
There also is no competent or credible evidence otherwise 
linking his current bilateral hearing loss to his military 
service, including to any acoustic trauma he may have 
sustained in service.

2.  There is no credible evidence of tinnitus during service, 
and no competent or credible evidence of an etiological link 
between the Veteran's current tinnitus and his active 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005.  This letter informed him of the evidence 
required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the October 2006 letter complied with Dingess 
by discussing the disability rating and downstream effective 
date elements of the claims.  That said, the RO did not go 
back and again readjudicate the claims by way of a subsequent 
SSOC.  So, in essence, based on the above caselaw, the timing 
defect in the VCAA notice was not rectified because the RO 
did not go back and reconsider the claims after providing the 
required additional VCAA notice.  

The Board finds that the presumption of prejudice due to 
content and timing error has been rebutted:  (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the Veteran, through submission of his personal 
statements, personal hearing testimony, representative's 
statements, photos, a former military supervisor's statement 
concerning acoustic trauma, and especially private treatment 
records and a copy of a service treatment record showing 
injury to his right ear, clearly showed actual knowledge of 
the evidence required to substantiate the claims at issue.  
In addition, all VCAA notices provided by VA were clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claims.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  Importantly, there is no allegation or evidence 
that any content or timing error affected the essential 
fairness of the adjudication of the claims.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for a VA compensation examination for a 
medical nexus opinion concerning the cause of his bilateral 
hearing loss and tinnitus disorders - including, 
in particular, in terms of whether it is attributable to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Therefore, the Board is satisfied the RO made reasonable 
efforts to obtain any identified medical records.  The Board 
is therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).

The Veteran's bilateral hearing loss and tinnitus disorders 
were not incurred in or aggravated by his military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113,1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2008).  Most 
fatal to his claims is the fact that he did not have 
complaints or seek treatment for problems with his hearing or 
tinnitus either during his service in the Vietnam War or even 
for over thirty-five years afterwards.  He also has failed to 
otherwise establish a correlation between his current hearing 
loss disability and his claimed acoustic trauma during 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353;  Brammer, 
3 Vet. App. at 225.  There is no disputing that the Veteran 
has current disorders of bilateral hearing loss and tinnitus, 
as this was recently confirmed by the findings of a January 
2006 private audiology report by Dr. D.G., as well as the 
results of the August 2005 compensation examination.

But as for evidence of this disability during service, a 
review of the Veteran's service treatment records (STRs) 
shows no mention of any complaint, treatment, or diagnosis of 
bilateral hearing loss or tinnitus in service.  38 C.F.R. 
§ 3.303(b).  A March 1968 STR shows he received a head injury 
to the right ear area, requiring six sutures, but this injury 
appears to have been acute and transitory, as there was no 
further indication of this injury, or any resulting hearing 
loss and tinnitus problems, by the time of his separation.  
Rather, his February 1969 separation examination was 
unremarkable for injuries to his right ear, hearing loss, or 
tinnitus-in fact, his hearing seemingly improved since the 
November 1966 entrance examination.  

Indeed, as mentioned, there was no objective indication of 
hearing loss or tinnitus for even several more years, long 
after his service had ended.  But the mere fact that he did 
not have indications of hearing loss when separating from 
service, or for several ensuing years, is not altogether 
dispositive of his claims.  The laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish entitlement to service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, it 
is only required that the Veteran currently have sufficient 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an actual disability by VA 
standards (which, as mentioned, he does), and that he have 
competent evidence etiologically linking his current hearing 
loss to his military service, unfortunately which he does 
not.  

The Veteran contends he developed hearing loss and tinnitus 
from acoustic trauma during service in the Vietnam War.  He 
states that he must now wear hearing aids due to his in-
service duties firing machine guns, including M-60s and 
105/155 mm Howitzers.  He also claims noise exposure from 
overhead aircraft.  His assertion of suffering intense noise 
exposure to both ears during service is consistent with his 
military occupational specialty (MOS) as Field Artillery 
Basic.  This is credible evidence of potential acoustic 
trauma in a noisy environment.  Hensley, 5 Vet. App. at159.  
The Veteran's assertions of suffering intense noise exposure 
from his MOS during the Vietnam War may provide satisfactory 
lay evidence of service incurrence of hearing loss and 
tinnitus, even though there is no official record of such 
injury in service.  

But even acknowledging there is proof of the Veteran's 
claimed disability, and even conceding he suffered acoustic 
trauma in-service, there still is no competent medical 
evidence of a link between in-service injury or disease and 
his current disability.  Hickson v. West, 12 Vet. App. 247, 
252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Although review 
of the evidence reveals what may be arguably characterized as 
acoustic trauma in service, there is no competent indication 
that it can be linked to his current hearing loss disability.  
Indeed, most significant is the August 2005 VA examination 
report, which provided competent medical evidence 
specifically discounting the notion that either his bilateral 
hearing loss or tinnitus was attributable to service.  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The examiner 
based this upon the Veteran's late onset of tinnitus and 
audiometric records showing normal hearing at separation .  
Thus, the August 2005 VA examiner reviewed the claims file 
and provided a sound rationale for his opinion.  The Board 
acknowledges the Veteran's testimony at his personal hearing, 
contesting the accuracy of the self-reported history recorded 
by the VA examiner, but there is simply no evidence showing 
that examination was anything other than thorough and 
accurate.  

In contrast, the evidence submitted by the Veteran in support 
of his claims cannot be held to be competent evidence of 
nexus to service.  Specifically, a private audiologist noted 
the Veteran's reported positive history of noise exposure 
during service in concluding that "sensorineural hearing 
loss and bilateral tinnitus are more likely than not a result 
of noise exposure while in combat service."  It does not 
appear, however, this private audiologist reviewed the 
Veteran's claims file, undercutting the probative value of 
the opinion because it did not have the proper factual 
foundation.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Indeed, it 
appears the only basis for this nexus opinion is the 
Veteran's self-reported history of noise exposure in service, 
and symptoms of tinnitus and hearing loss starting since 
shortly after separation.  Although his noise exposure in 
service is conceded, he has not established any continuity of 
symptomatology since his separation from service to establish 
that he has experienced hearing loss and tinnitus.  

In this regard, medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate 
and credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) and Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the Veteran).  Here, though, importantly, the Veteran's 
assertion of hearing loss and tinnitus symptoms since service 
is misleading, in that it indicates diagnosis or treatment 
for hearing loss that can reasonably be linked to documented 
treatments or diagnoses of hearing loss and tinnitus soon 
after separation.  Therefore, the Board does not find this 
nexus opinion to be competent and credible in that the record 
evidences no complaint, diagnosis, or treatment of bilateral 
hearing loss or tinnitus, either in service or until some 
three and a half decades after service, first documented at 
the August 2005 VA examination.  The Board acknowledges there 
may have been acoustic trauma, but the absence of any 
complaint or treatment for a hearing loss or tinnitus 
disorder for over 35 years is also worth bearing in mind.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating it is appropriate to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of relevant complaints.)

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage, 10 Vet. 
App. at 494-497.  Again, there is no history of complaint, 
treatment, or diagnosis of the Veteran's current hearing loss 
or tinnitus disability either in service or for many years 
after.  Overall, the evidence of record does not support his 
claims.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claims.  He has also submitted medical literature linking his 
hearing loss disorder to military service, but this does not 
refer to the specific facts in his own case.  While he may 
well believe that his current bilateral hearing loss and 
tinnitus disorders, respectively, are traceable back to in-
service acoustic trauma mentioned, as a layman without 
medical expertise, he is not qualified to render a medical 
opinion concerning the cause of these current disorders.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss and tinnitus.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and these claims must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


